IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL SNIDER : CIVIL ACTION
V. NO. 15-951
PENNSYLVANIA DEPT. OF
CORRECTIONS, et al.
MEMORANDUM
KEARNEY, J. December 2, 2019

We held Joel Snider did not satisfy the standard for appointment of a guardian ad litem and
concluded Mr. Snider is not incompetent. Joel Snider pro se asks we amend our September 30,
2019 Memorandum and Order to include permission to petition for appeal under Federal Rule of
Appellate Procedure 5(a).! In our September 30, 2019 Memorandum, we concluded Mr. Snider is
competent under Federal Rule of Civil Procedure 17(c)(2) and denied him a guardian ad litem.
We additionally denied Mr. Snider’s motion to consolidate this action with his other pending
action, Snider v. McKeehan, No. 18-801. He fails to satisfy the standards required for an
interlocutory appeal by permission. We deny his motion to amend in the accompanying Order.

I. Background

Mr. Snider disagrees with our September 30, 2019 Memorandum and Order finding him
competent to proceed without a guardian ad litem. He contends we “overlook[ed] ... he indeed
does have mental illness of the type which could render him incapacitated and that his mental
illness has rendered him incapacitated in the past”; he “has no ability to obtain mental health care
or examination by anyone other than the [Pennsylvania Department of Corrections] which he
contends “has an adverse interest in [his] litigation against [the Department of Corrections] which

has been ongoing for the past six (6) years”; and his litigation against the Department of
Corrections “involves claims against [its] health professionals, their falsification of his mental
health records, the inaccuracy of those records, the insufficiency of those records, their attempts
to cover-up his mental health symptoms and history and their indifference towards his serious
mental health need.”? Mr. Snider argues we “overlooked these factors and declined to provide
[him] with mental health examination by an un-biased mental health professional, declined to issue
him a subpoena to obtain his accurate prior-to incarceration mental health records, and ordered
[Department of Corrections] officials to provide the court with his [Department of Corrections]
mental health records for in camera review but not allowing Mr. Snider an opportunity to argue
against this” and other perceived errors.* After review of Mr. Snider’s medical records, his
admission of competency, and following our Court of Appeals’ mandate divesting its jurisdiction
from Mr. Snider’s appeal of our decision for an in camera review of his mental health records;
“denial of full records to [him]’; denial of appointment of counsel in this civil action; and “the
inability to find Counsel” from a pro bono panel, we found no basis to appoint a guardian ad litem,
a decision within our discretion under Rule 17 and the law of this Circuit.*
II. Analysis

Federal Rule of Appellate Procedure 5(a) governs appeal by permission. Before filing a
petition to appeal with our Court of Appeals, Mr. Snider must first ask us for “an order granting
permission [to appeal] or stating that the necessary conditions are met ....”° Congress defines the
“necessary conditions”: “When a district judge, in making in a civil action an order not otherwise
appealable under this section, shall be of the opinion that such order involves a controlling question
of law as to which there is substantial ground for difference of opinion and that an immediate
appeal from the order may materially advance the ultimate termination of the litigation, he shall

so state in writing in such order. The Court of Appeals which would have jurisdiction of an appeal
of such action may thereupon, in its discretion, permit an appeal to be taken from such order, if
application is made to it within ten days after the entry of the order: Provided, however, That
application for an appeal hereunder shall not stay proceedings in the district court unless the district
judge or the Court of Appeals or a judge thereof shall so order.’

Under this mandate, we may amend our September 30, 2019 Order only when: (1) the
Order involves a controlling question of law; (2) as to which there is substantial ground for
difference of opinion; and (3) an immediate appeal from the Order may materially advance the
ultimate termination of the litigation.’ Whether to certify an appeal under section 1292(b) is within
our discretion even if the three criteria are met.* “The burden is on the party seeking certification
to demonstrate that ‘exceptional circumstances justify a departure from the basic policy against
piecemeal litigation and of postponing appellate review until after the entry of a final judgment.””?

The first criteria, a “controlling question of law,” is “one in which either: (1) ‘if decided
erroneously, would lead to reversal on appeal’ or (2) is ‘serious to the conduct of the litigation
either practically or legally.””!° “A question that ‘appears to be a controlling question of law’ but
nevertheless presents a question ‘about a court’s application of the facts of the case to the
established legal standards are not controlling questions of law for purposes of section 1292(b).’”!!
We carefully applied the facts to the standard for appointment of a guardian ad litem under
Fed.R.Civ.P. 17 and Powell v. Symons within our discretion and concluded Mr. Snider is not
incompetent. Our conclusion does not involve a question of law.

There is a “substantial ground for difference of opinion”—the second criteria— when the
matter involves “one or more difficult and pivotal questions of law not settled by controlling

authority” and “where there is genuine doubt or conflicting precedent as to the correct legal

standard.”!* A disagreement with our decision does not constitute a substantial ground for
difference of opinion.'? Mr. Snider does not identify a substantial ground for difference of opinion
arising out of a “genuine doubt as to the correct legal standard” and we are guided by our Court of
Appeals’ decision in Powell v. Symons leaving to our discretion an appointment of a guardian
under Fed.R.Civ.P. 17.

For the third criteria, Mr. Snider must show an immediate appeal from our September 30,
2019 Order may materially advance the ultimate termination of this litigation determined by
considering “whether an immediate appeal would (1) obviate the need for trial; (2) eliminate
complex issues, thereby greatly simplifying the trial; or (3) eliminate issues thus making discovery
much easier and less costly.”'* A finding Mr. Snider is incompetent under Fed.R.Civ.P. 17 will
not obviate the need for trial, eliminate complex issues, or eliminate issues making discovery much
easier and less costly.

II. Conclusion
Mr. Snider disagrees with our September 30, 2019 Order but does not meet his burden of
demonstrating “exceptional circumstances justify a departure from the basic policy against
piecemeal litigation and of postponing appellate review until after the entry of a final judgment.”!>
In the accompanying Order, we deny Mr. Snider’s Motion to make our September 30, 2019

Memorandum and Order appealable under Fed.R.App.P. 5 and for extension of time to submit a

petition for permission to appeal.

 

! ECF Doc. Nos. 292, 293.

* ECF Doc. No. 344 at J 3-10.
 

3 Id. at JJ 7-10.

* See Powell v Symons, 680 F.3d 301 (3d Cir. 2012).

> Fed.R.App.P. 5(a)(3).

© 28 U.S.C. § 1292(b).

1 Katz v. Carte Blanche Corp., 496 F.2d 747, 754 (3d Cir. 1974).

8 Bachowski v. Usery, 545 F.2d 363, 368 (3d Cir. 1976) (citing Katz, 496 F.2d at 754).

° LR. v. Manheim Twp. School Dist., 540 F.Supp.2d 603, 608 (E.D. Pa. 2008) (quoting Douris v.
Schweiker, 229 F. Supp. 2d 391, 408 (E.D. Pa. 2002)).

'0 Kao v. CardConnect Corp., No. 16-5707, 2019 WL 2615720, at *4 (E.D. Pa. June 26, 2019)
(quoting Katz, 496 F.2d at 755).

'l Td (quoting Glover v. Udren, No. 08-990, 2013 WL 3072377, at *2 (W.D. Pa. June 18, 2013)).

!2 Td. (quoting McGillicuddy v. Clements, 746 F.2d 76, 76, n.1 (1 Cir. 1984) and Bradburn Parent
Teacher Store, Inc. v. 3M, No. 02-7676, 2005 WL 1819969, at * 3 (E.D. Pa. Aug. 2, 2005)).

'3 Douglas v. Discover Prop. & Cas. Ins. Co., No. 08-1607, 2015 WL 8179641, at * 5 (M.D. Pa.
Dec. 7, 2015).

4 Kao, 2019 WL 2615720, at *5 (quoting Wheeler v. Beard, No. 03-4826, 2005 WL 2108702, at
*3 (E.D. Pa. Aug. 31, 2005)).

'5 Manheim Twp. School Dist., 540 F.Supp.2d at 608.
